Exhibit 10.6

EXECUTION COPY




PROPERTY ACQUISITION AGREEMENT

THIS PROPERTY ACQUISITION AGREEMENT (this “Agreement”) is entered into as of
August 24, 2009 by and between INLAND REAL ESTATE ACQUISITIONS, INC., an
Illinois corporation (“Acquisitions”), INLAND DIVERSIFIED BUSINESS  MANA GER &
ADVISOR, INC., an Illinois corporation (“ Business Manager ”) and INLAND
DIVERSIFIED REAL ESTATE TRUST, INC., a Maryland corporation (the “Company”).
 Acquisitions , Business Manager and the Company are sometimes referred to
herein individually as a “Party” and collectively as the “Parties.”

WHEREAS, the Company is in the business of, among other things, acquiring and
developing commercial real estate located in the United States and Canada
including retail properties, office buildings, multi-family properties, student
housing properties, industrial/distribution and warehouse facilities and lodging
properties;

WHEREAS, Acquisitions is in the business of acquiring and assisting certain
third parties in acquiring assets, such as the Real Estate Assets (as defined
below);

WHEREAS, Acquisitions and Business Manager are indirect wholly owned
subsidiaries of The Inland Group, Inc., a Delaware corporation (“The Inland
Group”);

WHEREAS, the parties hereby acknowledge that Robert D. Parks is an officer and
director of the Company and a stockholder and director of The Inland Group;

WHEREAS, concurrently with entering into this Agreement, the Company entered
into the Business Management Agreement with the Business Manager, under which
the Business Manager will serve as the business manager of the Company;

WHEREAS, the Business Management Agreement provides among other matters, that
the Business Manager will identify potential investment opportunities for the
Company; and

WHEREAS, the Business Manager has requested that Acquisitions grant the Company
certain rights to acquire Real Estate Assets identified by Acquisitions .

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and in consideration of the amounts payable to affiliates of
Acquisitions under the Business Management Agreement, the Parties agree as
follows:

1.

Incorporation of Recitals.  By this reference, the recitals set forth above are
hereby incorporated into this Agreement as if fully set forth herein.

2.

Definitions.  The following capitalized terms used in this Agreement shall have
the following meanings:

(a)

“Business Management Agreement” means that certain Business Management
Agreement, dated August 24, 2009, between the Company and the Business Manager.

(b)

“Exchange Act” means the Securities Exchange Act of 1934, as amended.





(c)

“Real Estate Asset” shall have the meaning ascribed to that term in the Business
Management Agreement.

3.

Right of Refusal.  For and during the term of this Agreement, and until the
occurrence of a Right of First Refusal Termination Event (as defined below) with
respect to a subject Real Estate Asset identified by Acquisitions, and subject
to the exercise of any prior rights vested in third parties previously granted
by Acquisitions (“ Prior Offerees ”), Acquisitions hereby grants to the Company
a right of first refusal to acquire each and every Real Estate Asset, excluding
interests in any Real Estate Operating Company (as defined in the Business
Management Agreement), identified by Acquisitions.

4.

During the pendency of a right of first refusal to a Real Estate Asset granted
under Section 3 above, Acquisitions covenants and agrees that it shall not (a)
present or offer for sale the subject Real Estate Asset to, (b) forward any
information regarding the subject Real Estate Asset to or (c) pursue the
acquisition of the subject Real Estate Asset , on behalf or for the benefit of
any other person, entity or client except the Company.  

5.

Upon identifying a Real Estate Asset, subject to the provisions of Section 3
above, Acquisitions shall deliver written notice to the Company (in form and
substance attached hereto as Exhibit A, each an “Acquisition Notice”) that
Acquisitions has identified, or has entered into a letter of intent or
acquisition agreement with respect to, the applicable Real Estate Asset.  The
Acquisition Notice shall confirm that any third parties that had been granted
prior rights to the subject Real Estate Asset have waived any and all rights to
acquire that Real Estate Asset.  The Company shall have ten (10) business days
after the date an Acquisition Notice is delivered to the Company (the “Notice
Period”) to give Acquisitions written notice of whether the Company desires to
acquire the subject Real Estate Asset (a “ Company Notice ”) .  If the Company
delivers a Company Notice to Acquisitions electing to pursue the acquisition,
but thereafter the Company determines not to pursue the acquisition, then the
Company shall deliver to Acquisitions written notice terminating the Company’s
interest in pursuing the subject Real Estate Asset ( a “Property Termination
Notice”).   At the request of Acquisitions, the Company shall provide
Acquisitions with evidence appointing and setting forth the authority of Company
officers designated to cause the Company to issue Company Notices and Property
Termination Notices .    

The Company’s election, whether in response to, or at any time after, its
receipt of an Acquisition Notice, not to pursue the acquisition of a particular
Real Estate Asset shall not affect or impair any of the Company’s rights set
forth in this Agreement with respect to any other Real Estate Asset.

Upon the occurrence of a Right of First Refusal Termination Event with respect
to a subject Real Estate Asset, the Company shall be deemed to have waived any
and all rights to acquire the subject Real Estate Asset, including any corporate
opportunity with respect thereto . For the purposes hereof, the term “Right of
First Refusal Termination Event” means the first to occur of: (i) the Company’s
failure to deliver to Acquisitions a Company Notice with respect to the subject
Real Estate Asset prior to the expiration of the Notice Period; (ii) delivery by
the Company to Acquisitions of a Company Notice not to pursue acquisition of the
subject Real Estate Asset; (iii) failure of the Company to diligently pursue
acquisition of the subject Real Estate Asset after Company Notice to
Acquisitions of the Company’s election to pursue





2







acquisition of the subject Real Estate Asset; or (iv) delivery by the Company of
a Property Termination Notice.

6.

Acquisition Agreements.   From time to time, Acquisitions may enter into a
letter of intent or other acquisition agreement with respect to a subject Real
Estate Asset in its own name to facilitate, among other things, the offer to,
and possible purchase by, the Company of the subject Real Estate Asset.  In any
such case, if the Company exercises its right of first refusal with respect to,
and elects to pursue the acquisition of, the subject Real Estate Asset, and the
Company is willing to enter into an agreement to acquire the subject Real Estate
Asset, then upon the Company’s request, Acquisitions shall assign the letter of
intent or other acquisition agreement to the Company or its designee.

7.

Reimbursements.  Section 9(b)(ii) of the Business Management Agreement shall be,
and hereby is, incorporated into this Agreement by reference with the same force
and effect as if set forth herein.  Notwithstanding the earlier termination, if
any, of the Business Management Agreement, the Company hereby agrees to
reimburse Acquisitions in accordance with Section 9 (b)(ii) of the Business
Management Agreement in the manner specified thereunder.  The Parties agree that
there shall be no duplication of payment for any services rendered with respect
to any subject Real Estate Asset under this Agreement and the Business
Management Agreement.

8.

No Partnership or Joint Venture.  The Parties to this Agreement are independent
contractors.  Nothing in this Agreement is intended or shall be deemed to
constitute a partnership, agency, franchise or joint venture relationship
between the Parties.  

9.

Term.  This term of this Agreement shall commence on the date hereof , shall
continue concurrently with the term of the Business Management Agreement, as the
same shall be renewed; provided , however , that the Agreement shall terminate
upon the occurrence of a Change in Control (as defined herein).  In the event of
the termination of the Business Management Agreement for any reason, this
Agreement shall terminate simultaneously with the termination of the Business
Management Agreement.  

For purposes of this Section 9, the term “Change in Control” shall mean:




(a)

Any sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company
to any person or group of related persons for purposes of Section 13(d) of the
Exchange Act; provided, however, that any sale, lease, exchange or transfer to
(including, without limitation, any merger or other business combination with or
into) any of the following shall not constitute a Change in Control: (i) any
affiliate controlled by the Company; (ii) Inland Real Estate Corporation; (iii)
Inland Western Retail Real Estate Trust, Inc.; (iv) Inland American Real Estate
Trust, Inc.; (v) The Inland Group, Inc.; (vi) Inland Real Estate Investment
Corporation; or (vii) any affiliate controlled by, or sponsored by, any of the
persons or entities listed in clauses (i) through (vi) above (all of the persons
and entities described in clauses (i) through (vii) above to be hereinafter
sometimes referred to as the “Inland Companies”);





3







(b)

The approval by the holders of the outstanding shares of the Company of any plan
or proposal for the liquidation or dissolution of the Company;

(c)

Any person or group of related persons for purposes of Section 13(d) of the
Exchange Act (other than any one or more of the Inland Companies) shall become
the owner, directly or indirectly, beneficially or of record, of shares of the
Company representing more than twenty-five percent (25%) of the aggregate
ordinary voting power represented by the issued and outstanding common shares of
the Company; or

(d)

Following any change in the composition of the board of directors of the
Company, a majority of the board of directors of the Company are not a
combination of either (i) members of the board of directors of the Company as of
the date hereof, or (ii) members of the board of directors of the Company whose
nomination for election or election to the board of directors of the Company has
been recommended, approved or ratified by at least eighty percent (80%) of the
board of directors of the Company then in office who were either members of the
board of directors of the Company as of the date hereof or whose election as a
member of the board of directors of the Company was previously so approved
pursuant to this clause (ii), or (iii) members of the board of directors of the
Company who have been elected pursuant to a proxy consent other than in
connection with a business combination transaction that would otherwise result
in a “Change in Control” under Section 9(a) or Section 9(c).

10.

Assignments.   Except in the case of assignment by a Party to a corporation,
trust or other organization which is a successor to such Party , this Agreement
may not be assigned by any Party hereto without the prior written consent of the
other Parties .  Any assignment of this Agreement shall bind the assignee
hereunder in the same manner as the assignor is bound hereunder.

11.

Amendments.  This Agreement shall not be amended, changed, modified, terminated
or discharged in whole or in part except by an instrument in writing signed by
each Party hereto or their respective successors or assigns.

12.

Successors and Assigns.  This Agreement shall bind any successors or assigns of
the Parties hereto as herein provided.

13.

Governing Law.  The provisions of this Agreement shall be governed, construed
and interpreted in accordance with the internal laws of the State of Illinois
without regard to its conflicts of law principles.

14.

Notices.  All notices or other communications required or permitted hereunder
shall be in writing and shall be deemed given or delivered:  (i) when delivered
personally or by commercial messenger; (ii) one business day following deposit
with a recognized overnight courier service, provided the deposit occurs prior
to the deadline imposed by the overnight courier service for overnight delivery;
(iii) when transmitted, if sent by facsimile copy, provided confirmation of
receipt is received by sender and is sent by an additional method provided
hereunder, in each case above provided the notice of communication is addressed
to the intended recipient thereof as set forth below:





4










If to Acquisitions:

Inland Real Estate Acquisitions, Inc.

2901 Butterfield Road

Oak Brook, IL  60523

Attention:        G. Joseph Cosenza

Telephone:

(630) 218-8000

Facsimile:

(630) 218-4935







If to the Business Manager:         

Inland Business Manager & Advisor, Inc.

2901 Butterfield Road

Oak Brook, IL 60523

Attention:        Barry L. Lazarus

Telephone:      (630) 218-8000

Facsimile:       (630) 218- 4955

with a copy to:

The Inland Real Estate Group, Inc.

Law Department

2901 Butterfield Road

Oak Brook, IL  60523

Attention:

Elliot B. Kamenear

Telephone:

(630) 218-8000

Facsimile:

(630) 218-4900




with a copy to:

The Inland Real Estate Group, Inc.

Law Department

2901 Butterfield Road

Oak Brook, IL  60523

Attention:

Cathleen M. Hrtanek

Telephone:

(630) 368-2257

Facsimile:

(630) 218-4900

 

 

If to the Company:

Inland Diversified Real Estate Trust, Inc.

2901 Butterfield Road

Oak Brook, IL  60523

Attention:

Roberta S. Matlin

Telephone:

(630) 218-8000

Facsimile:

(630) 218-4955

with a copy to:

The Inland Real Estate Group, Inc.

Law Department

2901 Butterfield Road

Oak Brook, IL  60523

Attention:

Cathleen M. Hrtanek

Telephone:

(630) 368-2257

Facsimile:

(630) 218-4900




Any Party may at any time give notice in writing to the other Party of a change
of its address for the purpose of this Section 14.  Copies of notices are for
informational purposes only, and a failure to give or receive copies of any
notice shall not be deemed a failure to give notice, and shall in no way
adversely affect the effectiveness of such notice to the addressee Party.

15.

Headings.  The section headings hereof have been inserted for convenience of
reference only and shall not be construed to affect the meaning, construction or
effect of this Agreement.

16.

Equitable Relief.

Each Party hereto recognizes and acknowledges that a breach by another Party to
this Agreement may cause irreparable damage to the non-breaching Party or
Parties which cannot be readily remedied in monetary damages in an action at
law.  In the event of any default or breach by a Party , the non-breaching
Parties shall be entitled to seek immediate injunctive relief to prevent such
irreparable harm or loss, in addition to any other remedies available at law and
in equity.




[THE REMAINDER OF THIS PAGE INTENTIONALLY BLANK]





5













IN WITNESS WHEREOF, the undersigned have executed this Property Acquisition
Agreement as of the date first above written.

INLAND REAL ESTATE ACQUISITIONS, INC.

 

INLAND DIVERSIFIED REAL ESTATE TRUST, INC.

 

 

 

 

 

 

By:

/s/ G. Joseph Cosenza

 

By:

/s/ Roberta S. Matlin

 

 

 

 

 

Name:

G. Joseph Cosenza

 

Name:

Roberta S. Matlin

 

 

 

 

 

Its:

President

 

Its:

Vice President




INLAND DIVERSIFIED BUSINESS  MANAGER & ADVISOR, INC.

 

 

By:

/s/ Barry L. Lazarus

 

 

Name:

Barry L. Lazarus

 

 

Its:

President























EXHIBIT A
FORM OF ACQUISITION NOTICE

ACQUISITION NOTICE

[NAME OF SUBJECT REAL ESTATE ASSET]
[GENERAL LOCATION]
[CITY, STATE]
[DATE OF ACQUISITION NOTICE]

Inland Diversified Real Estate Trust, Inc.

2901 Butterfield Road

Oak Brook, IL  60523

Attention:

Barry L. Lazarus




Reference is made to that certain Property Acquisition Agreement, dated as of
August 24, 2009 (the “Agreement”), by and between Inland Real Estate
Acquisitions, Inc., an Illinois corporation (“Acquisitions”), Inland Diversified
Business Manager & Advisor, Inc., an Illinois corporation,  Inland Diversified
Real Estate Trust, Inc., a Maryland corporation (the “Company”).  Capitalized
terms used in this Acquisition Notice but not defined herein shall have the
meanings ascribed to such terms in the Agreement.

Pursuant to Section 3 of the Agreement, Acquisitions has identified the
following Real Estate Asset: [DESCRIBE REAL ESTATE ASSET].  Attached hereto for
your review is our standard, preliminary “deal sheet” for the subject Real
Estate Asset.  This letter constitutes the Acquisition Notice under and pursuant
to the Agreement with respect to the subject Real Estate Asset and confirmation
that all other parties having rights to purchase this Real Estate Asset have
waived such rights.

Please direct all correspondence with respect to the subject Real Estate Asset
to Acquisitions as follows:

Inland Real Estate Acquisitions, Inc.

2901 Butterfield Road

Oak Brook, IL  60523

Attention:

G. Joseph Cosenza

Telephone:

(630) 218-8000

Facsimile:

(630) 218-4935




 

Sincerely,

 

 

 

INLAND REAL ESTATE ACQUISITIONS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 




We hereby elect ⁪ to acquire, ⁪ not to acquire the above referenced Real Estate
Asset.




Inland Diversified Real Estate Trust, Inc.




By:

Name:

Its:









